DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 02/05/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of dinuclear silver pyrazolate (Compound E) as specific compound of structure (C). 

    PNG
    media_image1.png
    154
    292
    media_image1.png
    Greyscale
Compound E
Claims 1 and 20-25 read on the elected species and are under examination, claims 2-6 do not read on the elected species and are withdrawn from consideration.

Claims 1-6, 12-25 are pending, claim 1 and 20-25 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ardizzoia et al. (“Silver (I) Pyrazolate. Synthesis and X-Ray and 31P-NMR Characterization of triphenylphosphine Complexes and Their Reactivity towards Heterocumulenes”, Inorg. Chem., 1997, 36, 2321-2328; cited in IDS) in view of Jaros (“Silver(I) 1,3,5-Triaza-7-phosphaadamantane Coordination Polymers Driven by Substituted Glutarate and Malonate Building Blocks: Self-Assembly Synthesis, Structural Features, and Antimicrobial Properties”, Inorganic Chemistry, 2016, 55, 5886-5894; cited in IDS) and Poncelet (Fr2881743A1).

Determination of the scope and content of the prior art
(MPEP 2141.01)
2 can also be obtained by reaction of 1 with PPh3, suggesting the intermediacy of 1 in the formation of 2. Moreover, as revealed by 31P-NMR spectroscopy (see later), complex 1 is generated when 2 is dissolved in CH2Cl2, and as expected, when 2 is suspended in diethyl ether, an easy
dissociation of one triphenylphosphine ligand takes place, restoring [Ag(pz)(PPh3)]2, 1 ([page 2321, right column).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The structure of Ag(pz)(PPh3)]2 is shown in Fig. 1(page 2322, Fig. 1).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


triphenylphosphine ligands, evidenced, in solution, by the presence of several (complex) equilibria processes, suggests that a rich chemistry involving substitution (and insertion) at the silver metals might be accessible. In principle, fine tuning of such properties could be achieved by varying the electronic, and steric, properties of the phosphine ligands, as well as by employing suitably substituted pyrazoles. Studies are in progress to verify these hypotheses (page 2328, conclusion).
Jaros teaches three new bioactive silver(I) coordination polymers formulated
as [Ag2(μ2-PTA)(μ3-PTA)(μ2-pga)(H2O)]n·6H2O (1), [Ag2(μ2-PTA)(μ3-
PTA)(Hpmal)2]n·2H2O (2), and [Ag(μ3-PTA) (Hdmga)]n (3) were self-assembled from Ag2O, 1,3,5-triaza-7-phosphaadamantane (PTA), and a substituted dicarboxylic acid (3-phenylglutaric acid (H2pga), phenylmalonic acid (H2pmal), or 3,3-dimethylglutaric acid (H2dmga)) as an ancillary ligand (abstract). Our prior studies suggest that a key for the rational design of polycarboxylate tailored Ag-PTA networks lies in the nature of 1,3,5-triaza-7-phosphaadamantane. We found that the soft (P) and hard (N) character of donor atoms within the adamantane cage can not only stabilize silver centers and increase the solubility of obtained networks but also favor the formation of principal [Ag(PTA)2]+ secondary building blocks (page 5886, right column). 
	Poncelet teaches pyrazolate metal complex, the metal ion being selected from the group consisting of silver ions, copper and zinc in the form of filaments of average length between 0.2 and 1 m and 5 including means diameter between 35 and 50 nm , When R’=Methyl, R=R’’=H, the pyrazolate is 3-methylpyrazolate, and Poncelet teaches silver 3-methylpyrazolate complexe.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Ardizzoia et al.  is that Ardizzoia et al.   do not expressly teach 1,3,5-triaza-7-phosphaadamantane (PTA) and 3-methylpyrazole. This deficiency in Ardizzoia et al.  is cured by the teachings of Jaros and Poncelet.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ardizzoia et al., as suggested by Jaros and Poncelet,  and produce the instant invention.

One of ordinary skill in the art would have been motivated to replace 3-methylpyrazole for pyrazole in [Ag(pz)(PPh3)]2 because this is simple substitution of one known ligand for another to obtain predictable results. MPEP 2143 states, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Under guidance from Ardizzoia et al. teaching employing suitably substituted pyrazoles, Poncelet teaching silver 3-methylpyrazolate, it is obvious for one of ordinaire skill in the art to replace 3-methylpyrazole for pyrazole in [Ag(pz)(PPh3)]2 and produce instant claimed invention with reasonable expectation of success. Furthermore, 3-methylpyrazole is homolog of pyrazole by replace methyl group for H at 3-position of pyrazole. MPEP 2144.09, A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Therefore, it is obvious to replace 3-methylpyrozale for pyrazole and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that The Office Action has not provided a reasoned explanation why the generic statement of Ardizzoia et al. that "[i]n principle, the fine tuning of such et al. page 2328, right col., lines 1-4, teaches or suggests any specific variation or modification of Ardizzoia et al. 's compounds and how this generic statement and Jaros et al.' s teaching of structurally distinct silver PT A coordination polymers would have motivated an artisan to combine the references and have a reasonable expectation of success of arriving at the claimed compounds. The Office Action is required to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness. See Sanoji-Aventis at 1367. In this case, a reason must be identified that would have led a chemist to choose to modify the compounds of Ardizzoia et al. in the particular manner so as to arrive at the claimed compounds. The Office Action must explain how Adrizzoia et al.' s statement of varying
the electronic, and steric, properties of the phosphine ligands would have led an ordinarily skilled chemist to choose PTA based on Jaros et al. 's teachings and that the chemist would have had a reasonable expectation of arriving at the claimed compounds. For example, the Office Action has not explained why a chemist would have sought to stabilize silver centers in [Ag(pz)2]-based compounds of Ardizzoia et al. based on Jaros et al. 's teachings where there is no teaching in either reference that the silver centers in the [Ag(pz)2]based compounds of Ardizzoia et al. are unstable. More importantly, the Office Action has not explained why a chemist would have reasonably expected to arrive at the claimed compounds when using a PTA multidentate ligand instead of the monodentate PPh3, where the multidentate PTA having N donor atoms for coordination with, among others, silver centers is taught by et al. to, in fact, coordinate with silver centers in all complexes disclosed. Thus, there is no teaching or suggestion in either reference that would warrant a reasonable expectation of arriving at a compound as claimed. Further, the Office Action's contention of a simple substitution of one ligand for another to obtain predictable results is not tenable because of the structural and functional differences of the monodentate PPh3 and the multidentate PT A. Instead, based on the teachings of the cited references, the generation of a compound as claimed was not predictable because all compounds in Jaros et al., in fact, coordinate the N donor atoms of PTA with silver centers and all reactions in Ardizzoia et al. of [Ag(pz)]n with hydrocarbons containing heteroatoms result in structures substantially distinct from the claimed compounds. Therefore, the cited references, even when combined, fail to provide a reasonable expectation of success of arriving at the claimed compounds and do not render the claims obvious.
In response to this argument: This is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the above 103 rejections, Ardizzoia et al. is relied on for teaching [Ag(pz)(PPh3)]2  and varying the electronic, and steric, properties of the phosphine ligands, Jaros is relied on for teaching the soft (P) and hard (N) character of donor atoms within the adamantane cage from PTA can not only stabilize silver centers and increase the solubility of obtained networks but also favor the formation of principal [Ag(PTA)2]+ secondary building blocks, it is obvious for one of ordinary skill in the art to replace 1,3,5-triaza-7-phosphaadamantane 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10828327. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches each limitation of applicant’s claimed invention.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/JIANFENG SONG/Primary Examiner, Art Unit 1613